Citation Nr: 1542479	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  11-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from January 1958 to July 1977.  The Veteran served in the Republic of Vietnam.  He died in April 2007.  The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was remanded in May 2014 and April 2015.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT
 
1. The Veteran died in April 2007 due to metastatic carcinoma of the esophagus.   
 
2.  At the time of the Veteran's death he was not service connected for any disability.

3.  Esophageal cancer was not demonstrated until 2005, more than 20 years after the Veteran retired from active duty.

4.  A service connected disability did not contribute substantially or materially to the Veteran's death or aid or lend assistance to the production of death. 
 
CONCLUSION OF LAW
 
The cause of the Veteran's death was not incurred or aggravated in-service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2015). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims held that in a claim of entitlement to service connection for the cause of a veteran's death notice under 38 U.S.C.A. § 5103 must include a statement of the conditions, if any, for which a veteran was service- connected at the time of his death; an explanation of the evidence and information required to substantiate a claim for dependency and indemnity compensation based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected.  The Board finds that the April 2009 letter to the appellant complied with Hupp. 

A medical opinion was obtained to address whether the Veteran's cause of death was related to active military service, to include whether the cause of his death was related to his presumed inservice exposure to Agent Orange and other herbicides.  .  

VA has fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical center records, and private medical records.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) . 

Analysis 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006). 

Veterans who served on active duty on the land mass of the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) . 

If a Veteran was exposed to an herbicide agent during active service, service connection may be granted on a presumptive basis for certain diseases.  Cancer of the esophagus is not a disease subject to this presumption.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395  (2007). 

Service connection for specific diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), may be presumed if a veteran served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  

Dependency and indemnity compensation is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) . 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) . 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service- connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service-connected disease or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3) . 

In determining whether service connection is warranted for the cause of the Veteran's death, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 

The appellant maintains that the cause of the Veteran's death is due to his military service to include his service in the Republic of Vietnam where he was exposed to herbicides.  The Veteran's death certificate states that he died due to metastatic carcinoma of the esophagus.  At the time of his death the Veteran was not service connected for any disability.

As noted, the Veteran served in the Republic of Vietnam, and as such the law presumes that he was exposed to Agent Orange and other herbicides in service. 

The Veteran's service treatment records are negative for any complaints or clinical findings of esophageal cancer.  A review of all service and private treatment records, does not reveal a diagnosis of a primary respiratory cancer (cancer of the lung, bronchus, larynx, or trachea).  While the Veteran was diagnosed with metastases to the lungs due to his esophageal cancer there is no evidence that the Veteran died due to primary lung cancer.

The fact that the Veteran did not die to primary lung cancer is important because in VAOPGCPREC 18-97, VA's General Counsel addressed whether a veteran is entitled to presumptive service connection based on exposure to an herbicide agent if a cancer listed in 38 C.F.R. § 3.309(e), such as lung cancer, is caused by metastasis from cancer which originates in another organ.  The General Counsel held that it was well established that a primary cancer of one organ may metastasize into other organs, causing secondary tumors in those other organs.  The General Counsel noted that "[m]etastasis" is "the transfer of disease from one organ or part to another not directly connected with it." 

VA General Counsel noted that a similar question previously arose in the context of the presumption of service connection for diseases due to ionizing radiation.  Service connection for a disease for which a presumption of service connection is available in the case of a radiation-exposed Veteran was denied where it was determined that the disease resulted from metastasis of a nonradiogenic cancer.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (upholding the denial of entitlement to service connection for cancer listed in 38 U.S.C. § 1112(c) in light of evidence that that cancer resulted from metastasis of cancer not listed in that statute). 

VA General Counsel reasoned that evidence that establishes that a cancer for which presumptive service connection was authorized based on exposure to herbicides was, in fact, caused by metastasis from a cancer not associated with herbicide exposure constituted affirmative evidence to rebut the presumption that the secondary cancer was caused by in-service herbicide exposure.  By definition, the General Counsel  stated, metastasis would represent the progress of the nonservice-connected primary cancer, and evidence that a secondary cancer resulted from metastasis of a primary cancer would be affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure.  As such, the General Counsel  concluded, in an opinion which the Board is bound to follow, that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  VAOPGCPREC 18-97.  Thus, because the Veteran's lung cancer was due to the metastatic growth of his esophageal cancer, a disorder for which presumptive service connection is not available, his lung cancer was not a primary cancer, and may not be service connected as a presumptive disorder.  

In December 2014 the Veteran's file was reviewed by a VA health care professional to address whether it was at least as likely as not that the Veteran's esophageal cancer was related to his military service to include due to his herbicide exposure notwithstanding the fact that esophageal cancer is not presumed to be associated with herbicide exposure.  Following this review of all of the evidence of record it was opined that it is less likely than not that esophageal cancer was caused by the Veteran's exposure to herbicides.  The reviewer found that the Veteran did not have primary lung cancer and that the medical records clearly showed that the cancer's primary site originated in the esophagus and spread to the lungs.  

The reviewer noted that the Veteran had no gastrointestinal complaints during his service, and that medical records from his treating cancer physicians noted no significant past medical history.  It did appear that the Veteran had the standard risk factors, however, associated with esophageal cancer including obesity, and a 20 pack per year smoking history.  The reviewer also noted that being a male and over age 55 were two other known/established risk factors for developing esophageal cancer.  Hence, the examiner opined that as esophageal cancer was a common cancer among the general population, that as the Veteran had several of the common risk factors to include male gender, age 67, prior tobacco use, obesity; and that as there was no support for linking esophageal cancer to Agent Orange and herbicide exposure, that it was not at least as likely as not that the Veteran's esophageal cancer was related to service.  

The only report of a nexus between esophageal cancer and service comes from the appellant.  As a lay person, however, she is only qualified to report on matters which are capable of lay observation.  She is not qualified to render opinions which require medical expertise, such as addressing the etiology of the Veteran's esophageal cancer.  38 C.F.R. § 3.159(a).  Therefore, her opinion, without more, is not competent evidence addressing the question of service connection for the cause of the Veteran's death. 

Because the competent evidence of record preponderates against finding a link between the Veteran's death and his military service, the appellant cannot meet the criteria for establishing entitlement to service connection for the Veteran's death. 

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49   (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


